Citation Nr: 1612573	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for right superior oblique palsy, status post-surgery with diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision, by the Atlanta, Georgia, Regional Office (RO), which granted service connection for right superior oblique palsy, status post-surgery and assigned a 30 percent rating, effective February 19, 2009.  The Veteran perfected a timely appeal of the rating assigned for the right eye disorder.  

There was additional evidence added to the record after the issuance of the September 2012 statement of the case both prior to and after certification of the issues to the Board.  The Board, however, finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran's right eye has been manifested by constant diplopia in all fields of gaze.  The Veteran's nonservice-connected left eye has been manifested by no worse than corrected visual acuity of 20/40.  

2.  The Veteran is receiving the maximum schedular evaluation for diplopia; the condition is not manifested by incapacitating episodes that required prescribed bed rest and treatment by a physician or other healthcare provider.   







CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for right superior oblique palsy, status post-surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.79, Diagnostic Code (DC) 6090 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, VA satisfied its duty to notify by means of a letter dated in March 2009 from the RO to the Veteran which was issued prior to the RO decision in July 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

 The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating the disability at issue have been made. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims. Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The service treatment records (STRs) indicate that, in February 1982, the Veteran was seen for complaints of intermittent vertical diplopia for the past two to three years; he stated that the diplopia seemed to be getting more frequent and he desired to have surgery.  The Veteran underwent a right inferior oblique myectomy under general anesthesia; there were no complications.  His postoperative course was uneventful.  On the day of discharge, his vision was 20/20 in both eyes.  The diagnosis was right superior oblique palsy.  

The Veteran's application for service connection for right superior oblique palsy (VA form 21-526) was received in February 2009.  In conjunction with his claim, the Veteran was afforded a VA eye examination in March 2009.  At that time, the Veteran complained of pain, blurring and double vision in both eyes.  He denied any periods of incapacitation due to the eye disease.  The examiner noted that visual acuity was not worse than 5/200.  There was not more than 4 diopters of spherical correction between the eyes.  Uncorrected distance vision in the right eye was 20/20, corrected distance vision was 20/20; uncorrected near vision was 20/100, and corrected near vision was 20/20.  The examiner noted that the Veteran had hypertropia strabismus in the right eye.  Diplopia was present in all distances.  He also described the diplopia as constant.  Diplopia is correctable by neither prisms nor lens.  There was diplopia in central 20 degrees, 21 to 30 degrees, down, right lateral left lateral, and up; he also had diplopia at 31 to 40 degrees down, right lateral left lateral, and up.  The findings of slit lamp were normal.  There was no other lens abnormality.  Optic nerve was 0.6 in both eyes, tilted with ppa.  No visual field defect was noted.  Tonometry revealed pressure in the right eye at 17, versus 15 in the left eye.  Eyelids, eyelashes and eyebrows were normal.  There were no residuals of any eye injury.  No ptosis was present in either eye.  No nystagmus was present.  The pertinent diagnosis was right superior oblique palsy status post-surgery.  It was noted that the Veteran was not employed; he was last employed in 2008.  

Received in December 2009 were VA progress notes.  Among the records was a VA primary care note, dated in December 2009, indicating that the Veteran was being seen for the first time.  It was noted that he was seen for double vision in both eyes.  It was reported that he had surgery while in service which did not correct.  He was able to drive, but needed an eye examination.  It was observed that the Veteran did not wear glasses.  

The Veteran was afforded a VA examination in July 2012, at which time it was noted that he suffers from residual (horizontal or vertical) diplopia after strabismus surgery for superior oblique palsy in 1982.  It was reported that the Veteran still has intermittent vertical diplopia and blurred vision.  He was not currently receiving any treatments.  Visual acuity reported that uncorrected distance was 20/40 or better in both eyes; uncorrected near was 20/50 in both eyes.  Corrected distance was 20/40 or better in both eyes, and corrected near was 20/40 or better in both eyes.  Pupil diameter was 3 mm in both eyes.  Pupils were round and reactive to light.  No pupillary defect was present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  The Veteran does not have a corneal irregularity that results in severe irregular astigmatism.  It was noted that diplopia was present Central 20 degrees, 21 to 30 degrees and down, lateral, up, 31 to 40 degrees, down, lateral, and up; and, greater than 40 degrees, down, lateral and up.  The diplopia was described as being constant, and not correctable with standard spectacle correction, including special prismatic correction.   On Tonometry, right eye and left eye pressure was 14.  External examination of the eyelids and eyelashes was normal.  The cornea was normal.  The anterior chamber of the eyes was reported to be normal.  The iris of both eyes was normal.  It was noted that the lens had a trace of nuclear sclerosis.  The fundus was abnormal, with the optic disc being 0.7/0.7 in both eyes.  The macula, vessels, vitreous, and periphery were all normal.  The Veteran does not have legal blindness based upon the visual field loss.  The examiner noted that the Veteran suffers from conjunctivitis and other conjunctival conditions, cataract and other lens conditions, and glaucoma.  The examiner noted that there was no decrease in visual acuity or other visual impairment.  The examiner reported a finding of paresis/paralysis of the 4th cranial nerve in the right eye.  The examiner noted that diplopia is caused by cranial nerve IV palsy.  The examiner stated that the Veteran has not had any incapacitating episodes attributable to any eye conditions during the past 12 months.   The pertinent diagnoses were pingueculae, OU, and right hypertropia OD, causing diplopia, status post strabismus.  The examiner further stated that the Veteran's eye condition does not impact his ability to work.  

Received in September 2012 were VA progress notes dated from December 2009 to September 2011.  When seen in December 2009, it was noted that the Veteran had double vision in both eyes; it was reported that he had surgery while in service which did not correct.  It was reported that the Veteran was able to drive.  He was not wearing any glasses at the time of the examination.  During a clinical visit in April 2010, the Veteran was diagnosed with mild ptosis bilaterally.  A treatment note dated in September 2011 reflects assessment of amblyopia, left eye, and presbyopia of both eyes.  

III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).   

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected eye disorder, right superior oblique palsy, status-post surgery with diplopia is evaluated as 30 percent disabling, pursuant to Diagnostic Code 6090.   

Diplopia is measured using the Goldmann Perimeter Chart. 38 C.F.R. § 4.77 (Figure 2). The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  If diplopia exists within the central 20 degrees of vision the equivalent visual acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent of visual acuity of 15/200 when down, 20/100 when lateral and 20/70 when up.  Diplopia from 31 degrees to 40 degrees is the equivalent of 20/200 visual acuity when down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.79, Diagnostic Code 6090.  

The notes accompanying Diagnostic Code 6090 provide additional guidance for rating diplopia.  Specifically, the ratings under this code will be applied to only one eye.  Also, when the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree ranges that provide the highest evaluation.  38 C.F.R. § 4.78.  Finally, when diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78.

Finally, a 30 percent evaluation is assigned where there is 20/40 visual acuity in one eye with 10/200, or 5/200 visual acuity or light perception only in the other eye, where visual acuity is 20/50 in one eye with visual acuity of 20/200 or 15/200 in the other eye, or where visual acuity is 20/70 in one eye with visual acuity of 20/70 or 20/100 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.  

Based on a review of the claims folder, the Board finds that the evidence of record does not support an evaluation in excess of 30 percent for a right eye disability based on impaired visual acuity.  In this regard, the Board notes that, throughout the entire period under appeal, the evidence of record reflects that the Veteran's right eye disability has been no more than constant diplopia that affects all fields of gaze and is not correctable, and best corrected visual acuity measured at 20/40 or better in both eyes on near and distance vision.  The Veteran's disability has not been manifested by total blindness in either eye at any point during the period under appeal.  

Based on the above, particularly the Goldman's charts that indicate double vision throughout the Veteran's central field of vision, the Board finds that the diplopia is equivalent to visual acuity of 5/200 in one eye.  As the Veteran does not have any other service connected visual impairment, the other eye is treated as being 20/40.  The combination of one eye with 5/200 equivalent visual acuity and 20/40 is a 30 percent rating.  As diplopia can only be attributed to one eye and the Veteran does not have any other service connected eye disability, this is the highest rating available under the applicable diagnostic code.  Indeed, the Veteran's corrected central visual acuity has been consistently shown to be better than 20/40.  Thus, a rating in excess of 30 percent for diplopia is not warranted.  

In evaluating the Veteran's diplopia, the Board will consider whether a higher evaluation would be warranted based upon visual acuity.  Based upon the findings of the Veteran's March 2009 and July 2012 VA examinations, a 0 percent evaluation would be warranted based upon visual acuity alone.  In March 2009, corrected near vision and corrected far vision were both 20/20; and, in July 2012, the bilateral eyes show corrected near vision of 20/40 and corrected far vision of 20/40.  If there is a "substantial difference" between near and distant corrected vision, the case should be referred to the Director of Compensation Service.  However, there is no difference between corrected near and far vision shown in this case.  Based upon a visual acuity of 20/40 in one eye and 20/40 in the other eye, the Schedule provides a disability evaluation of 0 percent based upon visual acuity alone.  

The Board has considered whether the Veteran's disability could be evaluated under any other diagnostic codes, but finds that an evaluation higher than 30 percent is not warranted under any diagnostic code associated with the eye.  The record, including the VA examination reports, show that the Veteran's eye disability is not manifested by incapacitating episodes that required prescribed bed rest and treatment by a physician or other healthcare provider.  

The only diseases of the eye which warrant an evaluation in excess of 30 percent are tuberculosis of the eye, congestive or inflammatory glaucoma, or malignant new growths.  See 38 C.F.R. § 4.79, Diagnostic Codes 6010, 6012, 6014.  However, none of these diseases are reflected in the medical records, nor is the Veteran service-connected for such disability(ies).  Therefore, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the Veteran's service-connected right superior oblique palsy, status-post surgery with diplopia.  In so finding, the Board recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board must also consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.  

The Board finds that the schedular evaluation in effect for his right superior oblique palsy, status post-surgery with diplopia is not inadequate in this case.  In the February 2016 Informal Hearing Presentation, it was noted that the Veteran 
argued that because his diplopia field extends beyond more than one quadrant, and in fact is outside the areas of the chart, that it is constant, that it is not correctable by prisms or lens, and that diseases of the cranial nerves generally provide for higher ratings than 30 percent, he is therefore warranted a rating in excess of 30 percent even if it must be achieved under extra schedular means "because of the exceptional and unusual nature of the disability."  As noted above, however, the regulation specifically provides that when the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree ranges that provide the highest evaluation.  38 C.F.R. § 4.78.  As the Veteran's diplopia extends beyond more than one quadrant, the evaluation for diplopia is based on the quadrant that provides the highest evaluation-which is the central field.  The evaluation also accounts for constant symptomatology that is not correctable as the note to Diagnostic Code 6090 specifically provides that "diplopia that is occasional or that is correctable with spectacles is evaluated at 0 percent."  Also, the July 2012 VA examiner found that the affected nerve is the 4th cranial nerve in the right eye.  The VA examiner indicated that diplopia is caused by cranial nerve IV palsy.  The regulation specifically provides that disability from lesions of peripheral portions of the first, second, third, fourth, sixth, and eighth cranial nerves will be rated under the Organs of Special Sense as such was done here.  See 38 C.F.R. § 4.124a, Diseases of the Cranial Nerves (2015).  Thus, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability in appellate status.  The 30 percent disability evaluation adequately represents the Veteran's functional impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds the Veteran does not allege, nor does the evidence suggest, that he is unemployable due solely to his service-connected right eye disability.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 30 percent for right superior oblique palsy, status post-surgery with diplopia is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


